Friday, July 01, 2011

Mr. David Leon Pratt II
Decker Jones McMackin McClane Hall & Bates
Burnett Plaza, Suite 2000
801 Cherry Street, Unit 46
Fort Worth, TX 76102

Mr. Jason C.N. Smith
Law Offices of Art Brender
600 Eighth Avenue
Fort Worth, TX 76104
Mr. Michael Alan Yanof
Stinnett Thiebaud & Remington, L.L.P.
1445 Ross Avenue, Suite 4800
Dallas, TX 75202-2701

RE:   Case Number:  09-0497
      Court of Appeals Number:  02-08-00357-CV
      Trial Court Number:  96-228335-08

Style:      TYLER SCORESBY, M.D.
      v.
      CATARINO SANTILLAN, INDIVIDUALLY AND AS NEXT FRIEND OF SAMUEL
      SANTILLAN, A MINOR

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |